Order and judgment (one paper) of the Supreme Court, New York County (Beatrice Shainswit, J.), entered May 8, 1989, granting plaintiff summary judgment severing the first and third causes of action, awarding plaintiff possession of the subject premises, ordering an inquest regarding the market value of use and occupancy and denying defendant Kaplan’s cross motion for an order extending time to file to a late answer nunc pro tunc, unanimously affirmed, without costs.
Defendant has failed to bear his burden of demonstrating a meritorious defense for relief from his default (Guido v New York Tel. Co., 133 AD2d 1005). Absent a direct challenge to the latest determination of the Loft Board, this court is precluded from considering on this appeal the issues determined thereat concerning protection to be afforded under the *269Loft Conversion Law (Multiple Dwelling Law art 7-C; see, Allied Chem. v Niagara Mohawk Power Corp., 72 NY2d 271). The belated challenge to the service of the notice of termination, more than 4 1/2 years after the fact, is both untimely and irrelevant in an ejectment action (Alleyne v Townsley, 110 AD2d 674). Concur—Sullivan, J. P., Ross, Carro, Milonas and Ellerin, JJ.